Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.

This Office Action is in reply to Applicants’ correspondence of 07/12/2021.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put this application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is NON-FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  Step b) of claim 1 recites the phrase “calculating the loss of heterozygosity in microsatellite loci from a bladder sample to a matched control buccal sample from a human subject”.  In the instant case the aspect of the phrase of calculating … to a matched control buccal the bladder sample as compared to [[a]] the matched control buccal sample from [[a]] the human subject”.  Appropriate correction is required.

Withdrawn Claim Rejections - 35 USC § 112 - Indefiniteness
The rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 3 of the Office Action of 03/12/2021 is withdrawn in light of the amendments to the claims.

New Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, 14-16, 18-22 and 29-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4-6 and 20-22 are unclear over the phrase “templates for the … multiplex reaction amplification comprise markers …”, as recited in each of claims 4, 5, and 6.  It is unclear if the claim intends to require that some templates are separated into different specific amplification reactions.  The claims are unclear in this regard because the provides (e.g.:  Table 1) that different multiplex reactions are defined by the primer pairs in the reaction, where all of the reactions have templates that are genomic DNA and thus include all of the microsatellite marker templates. 
Claim 30-24 and 36 are unclear over the structure of the primers that are required by the claims.  The claims are unclear for a number of issues in this regard.  Claim 1, from which the instantly rejected claims depend, specifies that “at least one of the primers of each pair is labeled with a fluorescent dye”.  But claim 30 specifies primer pairs for each marker, and each primer is recited as “consisting of” a recited SEQ ID NO.  Where the term consisting of is a closed transitional phrase, it is unclear how the primers are intended to include the required label.  This aspect of the claims is further unclear where claims (e.g.:  claim 31) add a label to primers that consist of the recited SEQ ID NO.

Withdrawn Claim Rejections - 35 USC § 112 – New Matter
The rejection of claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on page 4 of the Office Action of 03/12/2021, is withdrawn in light of the amendments to the claims.

New Claim Rejections - 35 USC § 112 – Failure to Further Limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case the rejected claim depends from claim 34 and recites only the limitations that are recited in claim 34.  The rejected claim may be intended to depend from claim 35, but as presented the claim depends from claim 34.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained Claim Rejections - 35 USC § 101
Newly Applied as Necessitated by Claim Amendments
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 9, 14-16, 18-22 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (e.g.: a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) is/are directed to a judicial exception encompassing an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as set forth below.  The judicial exception is not integrated into a practical application of the judicial exception.
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).



Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes - the claims are directed to methods.

Step 2A, prong one.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – The claims are directed to an abstract idea.  Where the claims recite “calculating the loss of heterozygosity” comprising ratios of RFU data; and further include comparing calculated ratios to a range of cutoff values to indicate loss of heterozygosity (i.e.:  step b of claim 1).  Such elements of the claims are abstract ideas.  They are mental processes wherein data or information is manipulated, judged, or correlated for a result.  .

Step 2A prong 2. Does the claim recite additional elements that integrate the judicial exception in a practical application?  The judicial exception(s) to which the claims are directed are not integrated into a practical application because there are no required particular practical steps related to the calculation of loss of heterozygosity (as recited in the steps of the claims), such as performing some particular treatment to alleviate the pathological effects of the cancer.

Here it is noted that while claim 1 recites aspects of indicating the presence of loss of heterozygosity, merely presenting the results of, or assigning and intended use to, a process otherwise unpatentable under section 101 is, insufficient to establish eligibility under the statute. See FairWarning IP, LLC v. Iatric Sys., Inc., (Fed. Cir. Oct. 

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case the rejected claims require only amplification of microsatellites in bladder samples and matched controls, and creating rations of RFU data.  Detection of microsatellite content in the required sample is routine and conventional in the art as evidenced by the specification which teaches that previously known methods are used to collect the data (e.g.:  para 0041 on page 8 of the specification).  Furthermore, Skotheim et al (2001), teaches that such methods of calculating were known in the art.
Please note that the instant rejection is not applied to claims 30-36, which are require the use of particular primer sequences in the methods of amplification and calculating in bladder and matched buccal control samples.  While those claims are addressed under 35 USC 112 as unclear, where the claims appear to require primers with specific sequences used in the specific steps as recited in the claims such elements appear to be significantly more than the judicial exception. 

In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed. .

So even where a practical step of the claim may require detecting a microsatellite marker in a genomic DAN sample using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps for collecting data (specifically genetic information) to be used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “'transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct. at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  Put another way, there must be a further "inventive concept" to take the claim into the realm of patent eligibility."

For these reasons the claims are rejected under 35 USC 101 as directed to subject matter that is not significantly more than a judicial exception.

Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 101 as directed to a judicial exception to patentability (i.e.:  abstract idea; natural phenomenon).  Applicants arguments (p.9-11 of the Remarks of 07/12/2021) have been considered but are not persuasive to withdraw the rejection as maintained above.  Applicants have argued that the claims are have been amended to no longer recite a judicial exception.  This is not persuasive because as set forth above the amended claims recite “calculating the loss of heterozygosity” comprising ratios of RFU data; and further 
Applicants have further argued that the claims are directed to the use of specific primers, and the primers have fluorescent labels and are not naturally occurring products.  In this regard it is noted that the rejected claims do not in fact require any specific primer structures (e.g.:  claim 1 is generic with regard to the primers of the method) and the rejection is not applied to those claims which do recite the use of specific primers identified by SEQ ID NO.  Additionally while a fluorescently labeled primer as broadly required by claim 1 may not be a “naturally occurring” product, the use of such a reagent is a well understood, routine and conventional aspect of the detection of loos of heterozygosity, and as such is not in itself sufficient to create a claim that is significantly more than the judicial exception to which the claim is direceted. 

New Claim Rejections - 35 USC § 103
As Necessitated by Claim Amendments
Claims 1-6, 9, 14-16 and 18-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skotheim et al (2001) and Hasse et al (1999) in view of Bartoletti et al (2006) cited on the IDS of 09/16/2019, Halachmi et al (2007) cited on the IDS of 04/05/2019 and Legrand et al (2011).
Relevant to the steps of claim 1, Skotheim et al teaches using calculating LOH using amplification of microsatellite markers in test tissue as compared to constitutional DNA samples as controls, including using a primer pair directed to each microsatellite marker where one primer is labeled at the 5’-end with a distinct fluorochrome (relevant to claim 9) (e.g.:  p.65 - Selection of microsatellite markers; p.66 - Fluorescent primer 
Skotheim et al does not specifically exemplify the use of a matched control buccal sample for comparison to detect LOH, but the use of buccal control samples in establishing LOH via microsatellite analysis was known in the art and is taught by Hasse et al.
Relevant to the limitations of the claims, Hasse et al teaches that samples comprising buccal cells (relevant to claims 1 and 16) can provide constitutional high-molecular-weight that provides a heterozygous allele pattern (e.g.:  Fig 1; p.1581).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filling date of the claimed methods to have used a buccal sample as a control of LOH analysis (as taught by Hasse et al) in the method of LOH detection taught by Skotheim et al.  The skilled artisan would have been motivated to use buccal cells based on the expressed teachings of Hasse et al that such a sample can provide constitutional high-molecular-weight that provides a heterozygous allele pattern.  Additionally the skilled artisan would recognize that obtaining a buccal sample would be an efficient non-invasive way to get the required control sample from any subject.


Each of Bartoletti et al, Halachmi et al and Legrand et al teach the comparison of microsatellite markers amplified from bladder samples and matched control samples to detect loss of heterozygosity (LOH) in bladder cancer.
Relevant to the teachings of the rejected claims, Bartoletti et al teaches using 3 multiplex PCR amplifications (claim 2, 3 and 19) of microsatellite markers in a bladder sample (claim 15), urine samples (claim 14) and matched blood samples (claim 16) using fluorescently labeled primers (claim 1) where LOH in a plurality of markers is identified in tissue and urine samples from bladder cancer subjects as compared to the matched blood control samples.  See for example:  p.2032 – Abstract; Table 2; p.2033 - Materials and Methods; Table 3.  Relevant to the particular markers recited in the claims, Bartoletti et al teaches microsatellite markers in FGA, D9S747, MBP, D9S162 and INF-A (recited in claim 1) and also teaches D4S243, D9S171 and D16S310 (recited in claim 18).
Bartoletti et al does not specifically exemplify the amplification of markers in THO1, D21S1245 and D20S48 (as recited in claim 1) or D17S654, D17S695 or D16S476 (as recited in claim 18).  However the analysis of such markers in bladder samples as compared to matched control samples for the detection of LOH associated with bladder cancer was known in the prior art.

Legrand et al teaches the amplification of microsatellite markers by PCR amplification of microsatellite markers in bladder biopsy tissue (claim 15), urine samples (claim 14) and matched d venous blood, (claim 16) using fluorescently labeled primers (claim 1) to detect LOH or microsatellite alterations in a plurality of markers in bladder cancer related samples.  See for example:  Table 1; p.596 – Materials and Methods; p.597 – Results).  Relevant to the particular markers recited in the claims, Legrand et al teaches microsatellite markers in FGA, D9S162, INF-A and THO1 (recited in claim 1) and also teaches D16S310, D9S171 and D4S243 (recited in claim 18).
The cited prior art teaches analyses of panels of microsatellite markers all used in the detection of LOH associated with bladder cancer including all of the markers recited in the rejected claims.  It would have been prima facie obvious to one of ordinary skill in the art as of the effective filling date of the claimed methods to have combined the analyses of the cite prior art so as to have analyzed all of the markers of the prior art which include the markers recited in the instantly rejected claims.  The skilled artisan 
With regard to the particular combination of makers in any multiplex reaction, as recited in claims 4-6 and 20-22, where the prior art exemplifies multiplex analysis the prior art codifies that the requirements for any multiplex analysis (e.g.:  compatibility of primer hybridization temperatures, ability to separate of amplicons, lack of cross hybridization of primers) is known in the prior art.  Thus in regard to the limitations of the claims, where multiplex amplification of markers associated with LOH in bladder cancer is taught in the prior art, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp for optimization of the method.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  It would have been prima facie obvious to one of ordinary skill in the art as of the effective filling date of the methods of the instantly rejected claims to have combined suitable makers together in multiplex amplifications because the skilled artisan would recognize that such combining would increase workflow and simply the practical steps of the analysis.

.

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that claims reciting SEQ ID NOs: have been rejected in this Office Action as unclear under 35 USC 112.  Here it is noted that the sequences of at least some of the primers are known in the prior art.  For example Medintz et al (2000) teaches (e.g.:  Table 2) primers for analysis of D9S747 which have the same nucleotide sequences as SEQ ID NOs: 5 and 6 of the instant application. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634